Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-10, and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by POWELL, US 2021/0044725.
	In considering claim 1, 
	
    PNG
    media_image1.png
    233
    605
    media_image1.png
    Greyscale

	a) the claimed obtaining….is met where the system for optical center calibration between the lens(s) and image sensor receives from memory 202, sensor parameters 208, distortion parameters 210, camera-specific optical center (factory) 118, including the raw image 204 and correction 212, in addition to user input 218 and machine-analyzer 216
	b) the claimed obtaining….is met by the lens which captures the raw image (204), Fig 2. 
	c) the claimed determining a calibration circle…is met where POWELL uses the (Fig 8, para 64) the raw image to determine the corrections needed to provide a distortion free image using the calibration circle. 


    PNG
    media_image2.png
    540
    785
    media_image2.png
    Greyscale

	C1) the claimed extracting rays…as disclosed ray extraction may include obtain image intensities , grey levels and/or spatial averaging…POWELL discloses para 26, that the system can determine the optical center by measuring the centroid of an image intensity profile, and using machine learning to perform spatial processing (para 0084) including nearest neighbor and clustering. 
	C2) obtaining contours…is met by POWELL which discloses the raw image includes contours (para 64) and frame edges (para 68) where the corners/edges are analyzed.
	C3) obtaining the calibration circle…is met where raw image, along with the parameters including the edges/contours/corners are used to adjusted the raw image to be optically centered using the circle(s) (para 64, 68). 

	
	In considering claim 6, 
	POWELL discloses receives, monochrome and/or color images (para 24) (includes grey) where the size (x and y dimensions of the pixels) (resolution , para 31-32, 75) are considered which may be translated and/or interpolated, to scale down (Fig 4) the correcting/setting the FOV. 
	In considering claim 7, 
	Refer to claim 1(c1) where  POWELL discloses nearest neighbor (para 84). 
	In considering claim 8, 
	POWELL discloses the intersection of the pixel position with the optical axis 114 indicates the measure optical center (para 25). 
	In considering claim 9, 
	POWELL discloses RANSAC estimation (para 86) and fitting estimation (para 31, 37 and 71).
	In considering claim 10, 
	Refer to claim 1.
	POWELL discloses a lens (106), sensor 104 of camera 100, including a controller 116 (para 20, 22) (Figs 1-2).   
	In considering claim 15, 
	Refer to claim 6. 
	In considering claim 16, 
	Refer to claim 7. 
	In considering claim 17, 
	Refer to claim 8. 
	In considering claim 18, 
	Refer to claim 9. 
	In considering claim 19. 
	Refer to claim 10, wherein the calibration unit is met by controller 116 which includes a distortion correction machine 206 (Fig 2) along  with analyzer machine 216 and memory 202. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4, 11-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over POWELL, US 2021/0044725 in view of Liang et al. US 9,420,276.
In considering claim 2, 
POWELL discloses that content (image data) beyond the outline may be included in the distortion correction, which occurs subsequent to obtaining the circle from the raw image (para 64). 	
However Powell does not explicitly recite outliers and omitting the outliers.
The examiner notes when performing analysis of content/pixel within or outside of a desired pattern(circle) the data/content/pixel that are outside/deviate from such are conventionally omitted since they do not conform/fit the calibration pattern (circle). 
The examiner evidences Liang (see claim 34 of Liang) which discloses rejecting (omitting) the sample outliers not readily fitted to the circle. 
 	The motivation to modify POWELL with Liang would provide the advantages as noted above and thus be an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	In considering claim 3, 
	The examiner notes POWELL does not explicitly recite repeating/iteratively the process of determining circle process.
	The examiner notes it is conventional in the art to recursively/finely adjust a process by performing multiple iterations in order to provide greater accuracy and provision.
	As evidenced by Liang, US 9,420,276, repeating iteratively the process provides greater accuracy with each iteration .

    PNG
    media_image3.png
    251
    299
    media_image3.png
    Greyscale

The motivation to modify Powell with Liang would provide the advantages as noted above, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	In considering claim 4,  
	Refer to claim 2, additionally POWELL does not explicitly recite the omission based upon a deviation and/or distance.
	The examiner notes it is convention to omit (not include) data/content/pixels that are outside a range with values (deviation) and/or distance from a calibration object (circle). 
	The incorporated Liang, discloses rejecting outliers of contour (edges/border) samples that are not readily fitted to the circle (including noise, see Liang, claims 13-14 and (col 1, line 1-16), which meets the distance (not fitted) and deviation (noise).
	
    PNG
    media_image4.png
    296
    411
    media_image4.png
    Greyscale


	
	The motivation to modify Powell with Liang would provide the advantages as noted above, notably to remove data that does not enhance/fit the calibration model,  thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	In considering claim 11, 
	Refer to claim 2
	In considering claim 12, 
	Refer to claim 3. 
	In considering claim 13, 
	Refer to claim 4. 
	In considering claim 20, 
	Refer to claim 3. 

	Allowable Subject Matter
Claims 5 and 14 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see cited references on attached form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.
/BRIAN P YENKE/Primary Examiner, Art Unit 2422